AMENDMENT TO STOCK PURCHASE AGREEMENT


THIS AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is dated as of
February 5, 2009, and is by and among OMNIRELIANT HOLDINGS, INC., a corporation
existing under the laws of Nevada (the “Purchaser”) OMNIRELIANT ACQUISITION SUB,
INC., a corporation existing under the laws of Nevada and a wholly owned
subsidiary of Purchaser (“Merger Sub”),   ABAZIAS, INC. a corporation existing
under the laws of Delaware (“Parent”),  ABAZIAS, INC., a Nevada corporation and
a wholly owned subsidiary of the Parent (Abazias NV), ABAZIAS.COM, INC., a
corporation existing under the laws of Nevada and a wholly owned subsidiary of
Abazias NV (the “Company”, and together with Parent, and Abazias NV “Seller”).


WITNESSETH< /font>:


WHEREAS, pursuant to that certain Stock Purchase Agreement by and among
Purchaser, Abazias NV and Abazias.com, Inc. dated as of December 3, 2008 (the
“Purchase Agreement”), Purchaser has agreed to acquire Abazias.com, Inc. upon
the terms and subject to the conditions set forth therein;


WHEREAS, the parties hereto desire to amend the Purchase Agreement as more
particularly set forth below;


WHEREAS, the board of directors of each of Purchaser, Merger Sub and the Parent
has unanimously approved and declared advisable the acquisition of the Seller by
Purchaser  by means of the merger of the Parent with and into Merger Sub upon
the terms and subject to the conditions set forth herein and have approved and
declared advisable this Amendment;


WHEREAS, for federal income tax purposes, it is intended that the merger shall
qualify as a reorganization under the provisions of Section 368 of the Internal
Revenue Code of 1986, as amended (the "Code")


NOW, THEREFORE, in consideration of the above premises, the mutual covenants and
agreements stated herein and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows, to be effective as of the date hereof:


1. The definition of Seller in the Purchase Agreement is hereby amended to
include Abazias NV and Parent.


2. Article I of the Purchase Agreement shall be deleted in its entirety and
replaced by the following which shall be inserted in lieu thereof:


“ARTICLE I


THE MERGER


1.1    The Merger (a)  Upon the terms and subject to the conditions set forth in
this Agreement, at the Effective Time, the Parent and Merger Sub shall
consummate a merger (the "Merger") pursuant to which (i) the Parent shall be
merged with and into Merger Sub and the separate corporate existence of the
Parent shall thereupon cease, (ii) Merger Sub shall be the successor or
surviving corporation in the Merger and shall continue to be governed by the
Laws of the State of Nevada, and (iii) the separate corporate existence of
Merger Sub with all its rights, privileges, immunities, powers and franchises
shall continue unaffected by the Merger.  The corporation surviving the Merger
is sometimes hereinafter referred to as the "Surviving Corporation."  The Merger
shall have the effects set forth under the Laws of the State of Nevada.
 
(b)         The Certificate of Incorporation of Merger Sub, as in effect
immediately prior to the Effective Time, shall be the Certificate of
Incorporation of the Surviving Corporation, until thereafter amended as provided
by Law and such Certificate of Incorporation.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)         The Bylaws of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the Bylaws of the Surviving Corporation, until
thereafter amended as provided by Law, the Certificate of Incorporation of the
Surviving Corporation and such Bylaws.
 
1.2    Effective Time.  Subject to the provisions of this Agreement, on the
Closing Date, the parties shall (i) file the appropriate Certificate of Merger
in such form as is required by and executed in accordance with the relevant
provisions of the Nevada Revised Statutes (“NRS”) and the Delaware General
Corporation Law (“DGCL”) and (ii) make all other filings or recordings required
under the NRS and DGCL.  The Merger will become effective at such time as the
Certificate of Merger is duly filed with the Secretary of State of the State of
Nevada and Delaware, or at such subsequent date or time as the Company and
Merger Sub agree and specify in the Certificate of Merger (such time hereinafter
referred to as the "Effective Time").
 
1.3    Directors and Officers of the Surviving Corporation.  The directors of
the Parent immediately prior to the Effective Time shall, from and after the
Effective Time, be the directors of the Surviving Corporation, and the officers
of the Parent immediately prior to the Effective Time shall, from and after the
Effective Time, be the officers of the Surviving Corporation, in each case until
their respective successors shall have been duly elected, designated or
qualified, or until their earlier death, resignation or removal in accordance
with the Surviving Corporation's Certificate of Incorporation and Bylaws.
 
1.4    Subsequent Actions.  If at any time after the Effective Time the
Surviving Corporation shall determine, in its reasonable discretion, that any
actions are necessary or desirable to vest, perfect or confirm of record or
otherwise in the Surviving Corporation its right, title or interest in, to or
under any of the rights, properties or assets of either of the Parent or Merger
Sub acquired or to be acquired by the Surviving Corporation as a result of, or
in connection with, the Merger or otherwise to carry out this Agreement, then
the officers and directors of the Surviving Corporation shall be authorized take
all such actions as may be necessary or desirable to vest all right, title or
interest in, to and under such rights, properties or assets in the Surviving
Corporation or otherwise to carry out this Agreement.”


3.           Article II of the Purchase Agreement shall be deleted in its
entirety and replaced by the following which shall be inserted in lieu thereof:


“ARTICLE II
 
CONVERSION OF SECURITIES AND MERGER CONSIDERATION
 
2.1    Conversion of Parent Common Stock.  As of the Effective Time, by virtue
of the Merger and without any action on the part of the holders of any shares of
common stock of the Parent (“Parent Common Stock”), or of Merger Sub :
 
(a)         Each outstanding share of Merger Sub common stock shall remain
outstanding and shall constitute the only issued and outstanding shares of
common stock of the Surviving Corporation.
 
(b)         All shares of Parent Common Stock (the “Parent Shares”) that are
owned by the Parent as treasury stock shall be cancelled and retired, and no
consideration shall be delivered in exchange therefor.
 
(c)         Each outstanding Parent Share, (other than Parent Shares to be
cancelled in accordance with Section 2.1(b) and other than Dissenting Shares)
shall be converted into the right to receive, and shall be exchangeable for the
merger consideration identified in Section 2.2 hereafter.   At the Effective
Time, all Parent Shares converted into the right to receive the Merger
Consideration pursuant to this Section 2.1(c) shall no longer be outstanding and
shall automatically be cancelled and shall cease to exist, and each holder of a
certificate (or, in the case of uncertificated Parent Shares, evidence of such
Parent Shares in book-entry form) which immediately prior to the Effective Time
represented any such Parent Shares (each, a "Certificate") shall cease to have
any rights with respect thereto, except the right to receive the Merger
Consideration.  Notwithstanding the foregoing, if between the date of this
Agreement and the Effective Time, the shares of outstanding Parent Common Stock
shall have been changed into a different number of shares or a different class,
by reason of the occurrence or record date of any stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
similar transaction, then the Merger Consideration shall be appropriately
adjusted to reflect such action.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)         Dissenting Shares.
 
(i)                 Parent Shares that are issued and outstanding immediately
prior to the Effective Time and which are held by holders who have not voted in
favor of or consented to the Merger and who are entitled to demand and have
properly demanded their rights to be paid the fair value of such Shares in
accordance with Section 262 of the DGCL (the "Dissenting Shares") shall not be
cancelled and converted into the right to receive the Merger Consideration, and
the holders thereof shall be entitled to only such rights as are granted by
Section 262 of the DGCL; provided, however, that if any such stockholder of the
Company shall fail to perfect or shall effectively waive, withdraw or lose such
stockholder's rights under Section 262 of the DGCL, such stockholder's
Dissenting Shares in respect of which the stockholder would otherwise be
entitled to receive fair value under Section 262 of the DGCL shall thereupon be
deemed to have been cancelled, at the Effective Time, and the holder thereof
shall be entitled to receive the Merger Consideration (payable without any
interest thereon) as compensation for such cancellation.


(ii)                 The Parent shall give Purchaser (A) prompt notice of any
notice received by the Parent of intent to demand the fair value of any Shares,
withdrawals of such notices and any other instruments or notices served pursuant
to Section 262 of the DGCL and (B) the opportunity to direct all negotiations
and proceedings with respect to the exercise of appraisal rights under Section
262 of the DGCL.  The Parent shall not, except with the prior written consent of
Purchaser or as otherwise required by an order of a governmental body of
competent jurisdiction, (x) make any payment or other commitment with respect to
any such exercise of appraisal rights, (y) offer to settle or settle any such
rights or (z) waive any failure to timely deliver a written demand for appraisal
or timely take any other action to perfect appraisal rights in accordance with
the DGCL.


2.2           Merger Consideration.


 (a)           The Merger Consideration, consisting of the total purchase price
payable to the shareholders of the Parent in connection with the acquisition by
merger of Parent, shall be delivered and shall consist exclusively of 13,001,000
newly issued shares of Series E Zero Coupon Convertible Preferred Stock, of
Purchaser (the "Preferred Stock").  The Preferred Stock shall be convertible
into shares of common stock of Purchaser in accordance with the terms of, and
the Preferred Stock shall have those rights, preferences and designations set
forth in, that certain Certificate of Designation, Preferences and Rights of
Preferred Stock (the "Certificate Of Designation"), a true and correct copy of
which is attached hereto and made a part hereof as Exhibit A.


(b)           The Merger Consideration shall be allocated among the Parent’s
stockholders in the proportion of their share ownership of the outstanding
shares of the Parent immediately prior to the Closing Date.
It is intended that the delivery of the Merger Consideration shall qualify as a
tax-free exchange under the Code.


(c)           The Preferred Stock to be delivered at the Closing shall be fully
paid and non-assessable and shall be free and clear of all liens, levies and
encumbrances.
   
2.3           Exchange of Certificates.


(a)           Merger Consideration may be made to a person other than the person
in whose name the Certificate so surrendered is registered if such Certificate
shall be properly endorsed or otherwise be in proper form for transfer and the
person requesting such payment shall pay any transfer or other Taxes required by
reason of the transfer or establish to the reasonable satisfaction of Purchaser
that such Taxes have been paid or are not applicable. Until surrendered, each
Certificate shall be deemed at any time after the Effective Time to represent
only the right to receive upon such surrender the Merger Consideration.
 
(b)         No Further Ownership Rights in Shares.  The Merger Consideration in
accordance with the terms of this Article shall be deemed to have been paid in
full satisfaction of all rights pertaining to the Shares formerly represented by
such Certificates.  At the close of business on the day on which the Effective
Time occurs, the share transfer books of the Parent shall be closed, and there
shall be no further registration of transfers on the share transfer books of the
Surviving Corporation of the Parent Shares that were outstanding immediately
prior to the Effective Time. If, after the Effective Time, any Certificate is
presented to the Surviving Corporation for transfer, it shall be cancelled
against delivery of and exchanged as provided in this Article.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)         No Fractional Shares.  No fraction of a share of Preferred Stock
will be issued by virtue of the Agreement, but in lieu thereof each holder of
shares of Parent Common Stock who would otherwise be entitled to receive a
fraction of a share of Preferred Stock (after aggregating all fractional shares
of Preferred Stock that otherwise would be received by such holder) shall
receive from Purchaser one additional share of Preferred Stock.
 
4.           Section 3.1 of the Purchase Agreement shall be shall be deleted in
its entirety and replaced by the following which shall be inserted in lieu
thereof:


“3.1           Closing Date.


Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof, the closing of the Merger and the other transactions contemplated by
this Agreement shall take place on such date as the Seller and the Purchaser may
designate (the “Closing Date”).”


5.           In Section 3.3 of the Purchase Agreement, the phrase “purchase of
the Shares” shall be deleted and replaced by “Merger and the other transactions
contemplated”.


6.           Section 4.3 of the Purchase Agreement shall be shall be deleted in
its entirety and replaced by the following which shall be inserted in lieu
thereof:


“4.3           Capital Stock


(a)           The Company’s authorized capital stock consists of 1000 shares of
Common Stock, $0.001 par value per share, of which 1000 shares have been issued
to Abazias NV (the “Company Shares”).  All of the Company Shares are duly
authorized, validly issued, fully paid and non-assessable.


(b)           Abazias NV is the lawful record and beneficial owners of all the
Company Shares, free and clear of any liens, pledges, encumbrances, charges,
claims or restrictions of any kind, except as set forth in Schedule 4.3, and
has, or will have on the Closing Date, the absolute, unilateral right, power,
authority and capacity to enter into and perform this Agreement without any
other or further authorization, action or proceeding, except as specified
herein.


(c)           The Parent is the lawful record and beneficial owner of all of the
issued and outstanding capital stock of Abazias NV, free and clear of any liens,
pledges, encumbrances, charges, claims or restrictions of any kind, except as
set forth in Schedule 4.3, and has, or will have on the Closing Date, the
absolute, unilateral right, power, authority and capacity to enter into and
perform this Agreement without any other or further authorization, action or
proceeding, except as specified herein.


(d)           There are no authorized or outstanding subscriptions, options,
warrants, calls, contracts, demands, commitments, convertible securities or
other agreements or arrangements of any character or nature whatever under which
Parent, Abazias NV or the Company are or may become obligated to issue, assign
or transfer any shares of capital stock of the Parent, Abazias NV or the Company
except as set forth in Schedule 4.3.”


7.           The defined term "Company" in Sections 4.8 and 4.9 of the Purchase
Agreement shall be replaced with Abazias, Inc. a Delaware corporation
("Parent").


8.           In Section 4.8(c), the phrase “except for the Loan” shall be
deleted.


9.           In Section 4.11, the phrase “and the Loan” shall be deleted.
 
 
4

--------------------------------------------------------------------------------

 


10.           In Section 4.17, the phrase “transfer of the Shares” shall be
deleted and replaced by “Merger”.


11.           In Section 4.28, the phrase “sale of the Shares by Seller” shall
be deleted and replaced by “Merger”.


12.           In Section 5.3, the phrase “acquisition of the Shares by
Purchaser” shall be deleted and replaced by “Merger”.


13.           Section 5.7 of the Purchase Agreement shall be shall be deleted in
its entirety and replaced with the following which shall be inserted in lieu
thereof:


“5.7           Reserved.”


14.           In Section 5.10, the word “Seller” shall be deleted and replaced
by “shareholders of the Parent”.


15.           In Section 6.1(a), the phrase “issuance of the Shares and the
Preferred Stock” shall be deleted and replaced by “Merger and the issuance of
the Preferred Stock”.


16.           Section 6.1(b) of the Purchase Agreement shall be shall be deleted
in its entirety and replaced with the following which shall be inserted in lieu
thereof:


“(b)           As promptly as practicable after the effective date of the S-4,
the Joint Proxy Statement/Prospectus shall be mailed to the stockholders of the
Seller. Each of the parties hereto shall cause the Joint Proxy
Statement/Prospectus to comply as to form and substance with respect to such
party in all material respects with the applicable requirements of (i) the
Exchange Act, (ii) the Securities Act, and (iii) the rules and regulations of
the OTCBB. As promptly as practicable after the date of this Agreement, the
Seller will prepare and file any other filings required to be filed by it under
the Exchange Act, the Securities Act or any other Federal, foreign or Blue Sky
or related laws relating to the transactions contemplated by this Agreement (the
“Other Filings”). Each of the Seller and Purchaser will notify the other
promptly upon the receipt of any (i) comments from the SEC or its staff or any
other government officials, (ii) notice that the S-4 has become effective, (iii)
the issuance of any stop order, or (iv) request by the SEC or its staff or any
other government officials for amendments or supplements to the S-4, the Joint
Proxy Statement/Prospectus or any Other Filing or for additional information
and, except as may be prohibited by any Governmental Entity, will supply the
other with copies of all correspondence between such party or any of its
representatives, on the one hand, and the SEC or its staff or any other
government officials, on the other hand, with respect to the S-4, the Joint
Proxy Statement/Prospectus, the Agreement or any Other Filing.  Each of the
Seller and Purchaser will cause all documents that it is responsible for filing
with the SEC or other regulatory authorities under this Section 6.1(b) to comply
in all material respects with all applicable requirements of law and the rules
and regulations promulgated thereunder.”


17.           Section 6.1(c) of the Purchase Agreement shall be shall be deleted
in its entirety and replaced with the following which shall be inserted in lieu
thereof:


“(c)           Each of Seller and the Purchaser shall promptly inform the others
of any event which is required to be set forth in an amendment or supplement to
the Joint Proxy Statement/Prospectus, the S-4 or any Other Filing and each of
Seller and the Purchaser shall amend or supplement the Joint Proxy
Statement/Prospectus to the extent required by law to do so. No amendment or
supplement to the Joint Proxy Statement/Prospectus or the S-4 shall be made
without the approval of Seller, which approval shall not be unreasonably
withheld or delayed. Each of the parties hereto shall advise the other parties
hereto, promptly after it receives notice thereof, of the time when the S-4 has
become effective or any supplement or amendment has been filed, of the issuance
of any stop order, or of any request by the SEC for an amendment of the Joint
Proxy Statement/Prospectus or the S-4 or comments thereon and responses thereto
or requests by the SEC for additional information.”


18.           Section 7.1(f) of the Purchase Agreement shall be shall be deleted
in its entirety and replaced with the following which shall be inserted in lieu
thereof:


“(f)           Reserved.”
 
 
5

--------------------------------------------------------------------------------

 


19.           Section 8.1(a) of the Purchase Agreement shall be shall be deleted
in its entirety and replaced with the following which shall be inserted in lieu
thereof:


“(a)           Reserved.”


20.             Section 8.2(a) of the Purchase Agreement shall be shall be
deleted in its entirety and replaced with the following which shall be inserted
in lieu thereof:


“(a)           the Preferred Stock (provided that the Preferred Stock may be
delivered within three (3) business days of the Closing Date; provided, however,
if the Preferred Stock is not delivered at Closing, the Purchaser shall deliver
irrevocable instructions to the Purchaser’s Transfer Agent to deliver the
Preferred Stock as required under this Agreement);”


21.           Exhibit B to the Purchase Agreement shall be deleted in its
entirety and replaced with the following which shall be inserted in lieu
thereof:


“Exhibit B Reserved”


22.           Schedule 1.1 to the Purchase Agreement shall be deleted in its
entirety and replaced with the following which shall be inserted in lieu
thereof:


“Schedule 1.1 Reserved”
   
23.           Full Force and Effect.  Except as modified herein, the terms of
the Purchase Agreement shall continue in full force and effect.


24.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and shall be binding upon all parties, their successors and assigns, and all of
which taken together shall constitute one and the same Amendment.  A signature
delivered by facsimile shall constitute an original.
 
25.           Governing Law.  This Amendment shall be governed in accordance
with the laws of the State of New York, without reference to the conflict or
choice of laws principles thereof.


**************************************************************************************
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Amendment on their behalf as of the date first
above written.
 

  OMNIRELIANT HOLDINGS, INC.          
 
By:
/s/ Paul Morrison       Paul Morrison       Chief Executive Officer  

 

  OMNIRELIANT ACQUISITION SUB, INC.          
 
By:
/s/ Paul Morrison       Paul Morrison       Chief Executive Officer  

 

  ABAZIAS.COM, INC.          
 
By:
/s/ Oscar Rodriguez       Oscar Rodriguez       Chief Executive Officer  

 

  ABAZIAS, INC. a Delaware corporation          
 
By:
/s/ Oscar Rodriguez       Oscar Rodriguez       Chief Executive Officer  

 

  ABAZIAS, INC. a Nevada corporation          
 
By:
/s/ Oscar Rodriguez       Oscar Rodriguez       Chief Executive Officer  

 
 
7

--------------------------------------------------------------------------------

 
 